Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FINAL ACTION

Response to Amendment
The amendment filed on 4/04/2022 has been received and claims 1-4, 3-10, 21, 23-26, and 28-29 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-10, 21, 23-26, and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Blum (20210386900) in view of Zhang (CN212151259U).
As to Claim 1, Blum (‘900) discloses an elevator cab (see entire document, particularly Figures 28-29, p. 15 [0114]) comprising: 
at least one intake duct (6002; 7001) formed in a ceiling of the elevator cab (see entire document, particularly p. 15 [0114] – lines 18-19 and 22-23); 
a fan (7003; 7009) configured to draw air from the elevator cab via the at least one intake duct (see entire document, particularly pp. 6-7 [0074], p. 10 [0091] and [0094], p. 12 [0105]); 
at least one filter (7007) configured to filter the air drawn from the elevator cab by the fan (see entire document, particularly p. 6 [0073], p. 11 [0102]); and 
a kill box (7002 - i.e. (remote) air purification chamber – see entire document, particularly Figures 7A-7C, p. 15 [0114] – lines 5 and 9-10), including a source of ultraviolet-C (UVC) light (7008) (see entire document, particularly p. 9 [0086] – 5th – 8th lines from the bottom, p. 11 [0102] – lines 1-3), and configured to receive air via the fan (7003; 7009), wherein the source of UVC light (7008) is configured to sterilize air removed from the elevator cab (see entire document, particularly p. 11 [0100]),
wherein a flow of elevator cab air through the kill box (7002) is capable of being slowed by the at least one filter (7007), such that pathogens in the elevator air is sterilized.
Blum (‘900) does not appear to specifically teach that the at least one filter is positioned on an outlet side of the kill box.
It was known in the art before the effective filing date of the claimed invention to provide at least one filter positioned on an outlet side of a kill box for an elevator cab. Zhang (‘259) discloses an elevator cab (see entire document of English translation, particularly p. 4 lines 3-5, 12, and 15-17) comprised of a fan (2) configured to draw air from the elevator cab, at least one filter (6, 8) configured to filter the air drawn by the fan (2), and a kill box (1, 4), including a source of UVC light (10), and configured to receive air via the fan (2), wherein source of the UVC light (10) is configured to sterilize air, wherein a flow of elevator air through the kill box (1, 4) capable of being slowed by the at least one filter (8) positioned on an outlet side (3) of the kill box (see Figure 1) to prolong exposure of the elevator air to the source of sterilization light such that pathogens in the air are sterilized, in order to improve air quality by removing smell and formaldehyde so as to allow more fresh air to be sent to the elevator cab (see entire document of English translation, particularly p. 4 lines 10-12). It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide at least one filter that is positioned on an outlet side of the kill box in the elevator cab of Blum in order to remove chemicals and smell to further improve air quality so as to provide more fresh air into the elevator cab as shown by Zhang.

As to Claim 2, while Blum (‘900) does not appear to specifically teach that an exhaust side of the kill box is configured to exhaust sterilized air having passed through the kill box into an elevator shaft, as Blum (‘900) teaches that an exhaust side of the kill box is configured to exhaust sterilized air having passed through the kill box into an outside environment (see entire document, particularly p. 15 [0114] – 5th and 6th lines from the bottom), it would have obvious and well within the purview of one of ordinary skill in the art before the effective filing date of the claimed invention to direct the sterilized air to an outside environment such as to an elevator shaft. Only expected results would be attained.
As to Claims 3 and 21, as Blum (‘900) discloses that the elevator cab is further comprised of an exhaust duct (i.e. air duct – see Figures 28-29), the exhaust duct receiving sterilized air from the kill box and directing the sterilized air to an exhaust opening (i.e. opening from which the downward arrows originates - see Figures 28-29) in order to deliver sterilized air from the kill box that is remotely located remote to the inlet/intake and exhaust (see entire document, particularly p. 15 [0114] – lines 1-5 and 23-32) and as Blum (‘900) also discloses that the intake is located in the top/ceiling and the exhaust opening is located in the bottom/floor (see entire document, particularly p. 15 [0114] – lines 18-19 and 22-23), it would have been obvious and well within the purview of one of ordinary skill in the art before the effective filing date to provide the exhaust opening and the air/exhaust duct as shown in the opposite location as also described.
As to Claims 4, 23 and 26, while Blum (‘900) discloses that the kill box includes a first filter (7007) positioned between the fan (7003; 7009) and the source of UVC light (7008) and that more than one filters are included (see entire document, particularly p. 11 [0102] – lines 1-2), Blum (‘900) does not appear to specifically teach that a second filter is positioned between the source of UVC light (7008) and an outlet of the kill box. However, it would have been well within the purview of one of ordinary skill in the art before the effective filing date of the claimed invention to provide a second filter positioned between the source of UVC light and the outlet of the kill box in order to filter sterilized air prior to emitting it to exterior/atmosphere. Only the expected results would be attained.
As to Claim 6, Blum (‘900) discloses that the fan (7003; 7009), the source of UVC light (7008), and at least one filter (7007) are capable of reducing (via UVC light) volatile organic compounds in the elevator air by about 32% or more (see entire document, particularly p. 11 [0100]-[0102]).
As to Claims 7-9, Blum (‘900) discloses that the fan (7003; 7009), the source of UVC light (7008), and at least one filter (7007) are configured (via HEPA filter 7007) to reduce particles less than 10 microns or 2.5 microns, in the elevator air by about 95%, or reducing particles less than 1 micron in the elevator air by about 97%.
As to Claims 10, 24, and 28, Zhang (‘259) discloses that the fan (2), the source of UVC light (10), and at least one filter (6) are configured to reduce particles less than 0.3 microns in the elevator cab air by about 89% (see English translation, p. 3 14th line from the bottom, p. 4 lines 5-9). 
As to Claims 25 and 29, Blum (‘900) discloses that the fan (7003; 7009), the source of UVC light (7008), and at least one filter (7007) are capable of reducing (via UVC light) volatile organic compounds in the elevator air by about 32% or more (see entire document, particularly p. 11 [0100]-[0102]).
Thus, Claims 1-4, 6-10, 21, 23-26, and 28-29 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Blum (‘900) and Zhang (‘259).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-10, 21, 23-26, and 28-29 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M YOO whose telephone number is (571)272-6690. The examiner can normally be reached Monday - Friday, 10:30 am - 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REGINA M YOO/            Primary Examiner, Art Unit 1799